 



Exhibit 10.2
AMENDMENT
Dated as of January 18, 2007
          This AMENDMENT among THE DETROIT EDISON COMPANY, a Michigan
corporation (the “Seller”), CITIBANK, N.A. (“Citibank”), and CITICORP NORTH
AMERICA, INC., as agent (the “Agent”) for itself and Citibank.
          PRELIMINARY STATEMENTS:
          (1) The Seller, Citibank, and the Agent have entered into a Trade
Receivables Purchase and Sale Agreement, dated as of February 28, 1989, and an
Amendment and Restatement thereof, dated as of October 1, 1991, and Amendments
thereof dated as of February 28, 1994, as of February 1, 1999, as of January 27,
2000, as of January 25, 2001, as of May 28, 2003, as of February 25, 2004, as of
February 18, 2005 and as of January 19, 2006 (said Trade Receivables Purchase
and Sale Agreement, as so amended and restated and further amended, being the
“Agreement”; the terms defined therein being used herein as therein defined
unless otherwise defined herein).
          (2) The Seller, Citibank and the Agent have agreed to amend the
Agreement as hereinafter set forth.
          SECTION 2. Amendment to Agreement. Effective as of the date hereof,
the definition of “Commitment Termination Date” in Section 1.01 of the Agreement
is amended by replacing the date “January 18, 2007” therein with the date
“January 17, 2008.”
          SECTION 3. Representations and Warranties of the Seller. The Seller
represents and warrants as follows:
     (a) The Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Michigan.
     (b) The execution, delivery and performance by the Seller of this Amendment
and the Agreement, as amended hereby, and the transactions contemplated hereby
and thereby are within the Seller’s corporate powers, have been duly authorized
by all necessary corporate action, do not contravene (i) the Seller’s charter or
by-laws or (ii) law or any contractual restriction binding on or affecting the
Seller and, except to the extent contemplated by the Agreement, do not result in
or require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Seller of this Amendment or the
Agreement, as amended hereby, except for the filing from time to time of
continuation statements continuing the effectiveness of the UCC Financing
Statements referred to in Article III of the Agreement,

 



--------------------------------------------------------------------------------



 



which continuation statements have been duly filed and are in full force and
effect on the date hereof.
     (d) This Amendment and the Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Seller enforceable against the
Seller in accordance with their respective terms.
          SECTION 4. Reference to and Effect on the Agreement; Consent of the
Agent. (a) On and after the date hereof, each reference in the Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Agreement, shall mean and be a reference to the Agreement as amended hereby.
          (b) Except as specifically amended above, the Agreement is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Seller, Citibank or the Agent under the Agreement, nor
constitute a waiver of any provision of the Agreement.
          SECTION 5. Costs, Expenses and Taxes. The Seller agrees to pay on
demand all costs and expenses in connection with the preparation, execution,
delivery and administration of this Amendment and the other documents to be
delivered in connection therewith, including, without limitation, the reasonable
fees and reasonable out-of-pocket expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities hereunder and thereunder, and all costs and expenses, if any
(including, without limitation, reasonable counsel fees and reasonable
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Amendment and the other documents to be
delivered in connection therewith. In addition, the Seller shall pay any and all
stamp and other taxes payable or determined to be payable in connection with the
execution and delivery of this Amendment and the other documents to be delivered
in connection therewith, and agrees to indemnify the Agent, the Owner, Citibank,
CNAI and their respective Affiliates against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or by electronic mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
          SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  THE DETROIT EDISON COMPANY    
 
           
 
  By:   /s/ David R. Murphy    
 
           
 
      Title: Assistant Treasurer    
 
                CITICORP NORTH AMERICA, INC.,         Individually and as Agent
   
 
           
 
  By   /s/ Kimberly A. Conyngham    
 
           
 
      Vice President    
 
                CITIBANK, N.A.    
 
           
 
  By   /s/ Kimberly A. Conyngham    
 
           
 
      Vice President    

3